Citation Nr: 1415126	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss incurred as a result of surgery performed at the VA Medical Center in Buffalo, New York, in August 2009.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1970.    

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2013, a Board video-conference hearing was held before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA fault in performing August 2009 surgery on the right ear in an attempt to improve conductive hearing loss caused additional right ear hearing loss.  He also contends that had VA correctly performed and/or interpreted the testing done prior to the surgery (i.e. a CT and MRI scan), it would have discovered that the small bones in his ear were already damaged.  In turn, this discovery would have resulted in the surgery not being performed.  

Pursuant to 38 U.S.C. § 1151 , entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also Hyatte v. Shinseki 2010 WL 5230879, 2 (Vet. App.) (Vet. App., 2010)).

In September 2011, the RO obtained a medical opinion from an otolaryngologist (i.e. ear, nose and throat physician (ENT)) from the Syracuse VAMC concerning whether VA was at fault in the performance of the August 2009 ear surgery.  However, the ENT did not specifically address whether VA performed the necessary testing prior to the surgery or the likelihood that the testing could have discovered the Veteran's pre-existing right ear damage.  Accordingly, a remand for a supplemental opinion from the ENT is necessary prior to final adjudication of this claim.  

Prior to obtaining the supplemental opinion, the RO/AMC should obtain records of VA treatment or evaluation for hearing loss or other ear pathology dated from June 2012 to the present.  Also, as the Veteran has asserted that he did receive an MRI of the right ear area prior to the August 2009 surgery and a report of such an MRI does not appear to be of record, prior to obtaining the supplemental opinion, the RO/AMC should also specifically attempt to obtain records of any VA MRI of the right ear area performed between April 2007 and August 2009.  The Veteran may also be asked to provide the approximate date the MRI took place, along with the location of the testing, if either of these facts is known by him.  Additionally, as the Veteran has also identified evaluation by a private ENT, Dr. Diaz, soon after the August 2009 surgery, he should be asked to provide an appropriate release of information so that records of this evaluation may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records of VA treatment or evaluation for hearing loss or other ear pathology dated from June 2012 to the present.  The RO/AMC should also specifically attempt to obtain records of any VA MRI of the right ear area performed between April 2007 and August 2009.  The Veteran may also be asked to provide the approximate date the MRI took place, along with the location of the testing, if either of these facts is known by him.  

2.  The RO/AMC should ask the Veteran to provide an appropriate release of information so that any records of treatment or evaluation by Dr. Diaz of right ear pathology may be obtained.   Upon receiving an appropriate release, the RO/AMC should make appropriate attempts to obtain such records.

3.  Thereafter, the RO/AMC should forward the claims file to the ENT who provided the September 2011 VA medical opinion for a supplemental opinion.  After reviewing the claims file, including all records of CT, MRI or other pertinent testing performed before the August 2009 ear surgery, the initial September 2011 medical opinion and any subsequent pertinent documentation added to the file since September 2011, the ENT should provide a supplemental opinion in answer to the following questions:

A) What is the likelihood that a CT scan of the right ear area such as the one performed on the Veteran in July 2009, or a separate MRI scan, could have discovered the damage to the Veteran's right ear found during the August 2009 right ear surgery?  Is it 1) Likely; 2) As likely as not; or C) Unlikely?

B) Were there any additional non-surgical diagnostic tests that could have been performed prior to the August 2009 surgery, which likely would have discovered the damage to the Veteran's right ear found during the August 2009 surgery?  

C) In your opinion, did VA medical personnel exercise the degree of skill and care ordinarily required of the medical profession in testing the Veteran for right ear damage prior to initiating and performing the August 2009 surgical procedure?  

D)  Was there carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part in not detecting the damage to the Veteran's ear (i.e., on CT scan and/or MRI) prior to the August 2009 right ear surgery, and thus proceeding with the surgery on August 20, 2009?  Would the surgery have been appropriate had the damage to the Veteran's ear (i.e., on CT scan and/or MRI) been detected in advance?

The ENT should explain the reasons for all the answers provided.

If the ENT who provided the September 2011 opinion is not available, the supplemental opinion should be provided by another qualified physician.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

